                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


FLORRETTA-AMY LEBEAU,           )
                                )
       Plaintiff,               )
                                )
v.                              )                     No.     1:17-CV-33-CLC-SKL
                                )
LOUIS GARERT, UNKNOWN           )
FEDERAL TRANSPORT SERVICE,      )
COREY ABRAM, ZIMMERMAN, J.      )
JONES, GARCIA, CHRISTIAN COUNTY )
JAIL, BRADLEY COUNTY JAIL,      )
ELIZABETH PARKS, LT. PARKER,    )
and DEPUTY CAMPBELL,            )
                                )
       Defendants.              )


                                   MEMORANDUM & ORDER

       The Court is in receipt of a complaint under 42 U.S.C. § 1983 filed by pro se Plaintiff

Florretta-Amy Lebeau (Doc. 1). The matter is now before the Court for screening of the complaint

pursuant to the Prison Litigation Reform Act (“PLRA”).        For the reasons set forth below, this

action shall proceed to service.

I.     SCREENING REQUIREMENT

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss those that are frivolous or malicious, fail to state a claim for

relief, or are against a defendant who is immune. See, e.g., Benson v. O’Brian, 179 F.3d 1014 (6th

Cir. 1999). In screening this complaint, the Court bears in mind that pro se pleadings filed in civil

rights cases must be liberally construed and held to a less stringent standard than formal pleadings

drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). Still, the pleading must be
sufficient “to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007), which simply means that the factual content pled by a plaintiff must permit

a court “to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The “facial

plausibility” standard does not require “detailed factual allegations, but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 678 (citations and internal

quotation marks omitted). The standard articulated in Twombly and Iqbal “governs dismissals for

failure to state a claim under [28 U.S.C. §§ 1915(e)(2) and 1915A] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.

2010).

         In order to succeed on a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Haywood v. Drown,

556 U.S. 729, 731 (2009); Dominguez v. Corr. Med. Svcs., 555 F.3d 543, 549 (6th Cir. 2009); see

also Braley v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does

not itself create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).

II.      PLAINTIFF’S ALLEGATIONS

         Plaintiff’s complaint concerns events that occurred during four separate periods and at four

separate location: (1) her incarceration at the Dallas County Jail in Dallas, Texas; (2) her three-

day transportation via bus from Texas to Kentucky; (3) her three-day incarceration in the Christian

County Jail in Kentucky; and (4) her incarceration in the Bradley County Jail in Tennessee (Doc.

2). She has sued various individual and entities from all four locations, alleging that she was




                                                  2
deliberately beaten and injured without justification, wrongfully kept in isolation, and denied

adequate medical care for Hepatitis C and HIV (id.).

III.    OFFICIAL CAPACITY CLAIMS

        Plaintiff has named Bradley County Jail officers Elizabeth Parks, Lt. Parker, and Deputy

Campbell and officer Louis Garert from the Dallas County Jail as Defendants in this action both

in their individual and official capacities. She also names the officers present during transport,

Corey Abram, Zimmerman, J. Jones, and Garcia in their individual and official capacities, along

with Bradley County Jail and Christian County Jail.

        A suit against a defendant in his or her official capacity is treated as an action against the

governmental entity the officer represents. See Kentucky v. Graham, 473 U.S. 159, 166 (1985)

(holding “an official-capacity suit is, in all respects other than name, to be treated as a suit against

the entity”); see, e.g., Hafer v. Melo, 502 U.S. 21, 25 (1991); Barber v. City of Salem, 953 F.2d

232, 237 (6th Cir. 1992). In an action against a state officer acting in an official capacity, “the

plaintiff seeks damages not from the individual officer, but from the entity from which the officer

is an agent.” Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993).

        Defendants Elizabeth Parks, Lt. Parker, and Campbell were all employees at the Bradley

County Jail at all relevant times to the current action and Louis Garert was an officer of Dallas

County Jail. Therefore, Plaintiff’s official capacity claims are brought against those Defendants

in their official capacities as Bradley County and Dallas County employees. Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 690 n.55 (1978) (“[O]fficial-capacity suits generally represent only

another way of pleading an action against an entity of which an officer is an agent.”). Thus, the

Court construes the allegations against these Defendants in their official capacities as against

Bradley County and Dallas County.



                                                   3
       Both Bradley County and Dallas County are considered a “person” within the meaning of

section 1983 and can be sued directly if it causes a constitutional violation through “a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

officers.” Monell, 436 U.S. at 690. Plaintiff must show that his alleged injury was caused by an

unconstitutional policy or custom of the municipality. See, Stemler v. City of Florence, 126 F.3d

856, 865 (6th Cir. 1997), citing Pembaur v. City of Cincinnati, 475 U.S. 469, 480‒81 (1986).

Liberally construing the complaint, Plaintiff has stated enough at this stage of litigation to allege

that Bradley and Dallas County has an unconstitutional policy or custom regarding the treatment

of inmates that has directly affected Plaintiff. Accordingly, the Clerk will be DIRECTED to

DISMISS Defendants Elizabeth Parks, Lt. Parker, Campbell and Louis Garert in their official

capacities and to ADD Bradley County and Dallas County as Defendants in this matter.

       Further, Defendants Bradley County Jail and Christian County Jail are non-suable entities

and will be DISMISSED. Jails are not legal entities to be sued under 42 U.S.C. § 1983; rather, it

is merely a name assigned to the building which houses inmates. Defendants Bradley County Jail

and Christian County Jail are not municipalities but buildings and, as such, are not a separate legal

entity which can be sued. Therefore, Defendants Bradley County Jail and Christian County Jail

are not “persons” within the meaning of § 1983. Shoemaker v. Greene County “Jail” Detention

Center, 2007 WL 2159295 (E.D. Tenn. July 26, 2007) (“The Greene County “Jail” Detention

Center is a building and not a “person” who can be sued under § 1983.”); Seals v. Grainger County

Jail, 2005 WL 1076326 (E.D. Tenn. May 6, 2005) (“The Grainger County Jail, however, is not a

suable entity within the meaning of § 1983”). Accordingly, because Defendants Bradley County

Jail and Christian County Jail are not suable entities, they will be DISMISSED.




                                                 4
       Plaintiff has also named the “Unknown Federal Transport Service” as a Defendant, along

with Officers Corey Abram, Zimmerman, J. Jones, and Garcia, who were all officers present

during transporting Plaintiff to different facilities. The Court can reasonable infer that these

officers are employees of the “Unknown Federal Transport Service”, and thus, based on the law

outline above, any claim against these Defendant officers in their official capacities is essentially

against the “Unknown Federal Transport Service.” However, unlike the Defendant officers listed

above, Plaintiff failed to assert any unconstitutional policy or custom against the “Unknown

Federal Transport Service.” Nor can the Court liberally construe any facts provided in Plaintiff’s

complaint as a policy or custom of the “Unknown Federal Transport Service.” Thus, Plaintiff

failed to state a claim against Defendant the “Unknown Federal Transport Service” or Officers

Corey Abram, Zimmerman, J. Jones, and Garcia in their official capacities. Accordingly, the

“Unknown Federal Transport Service” will be DISMISSED as a Defendant in this matter, as will

Officers Corey Abram, Zimmerman, J. Jones, and Garcia in their official capacities.

IV.    CONCLUSION

       For the reasons set forth above:

               1. Defendants Elizabeth Parks, Lt. Parker, Campbell, Louis Garert, Corey Abram,
                  Zimmerman, J. Jones, and Garcia are DISMISSED as Defendants in their
                  official capacities;

               2. The Clerk is DIRECTED to add Bradley County and Dallas County as
                  Defendants in this matter;

               3. Defendants Bradley County Jail and Christian County Jail are non-suable
                  entities and are DISMISSED;

               4. The “Unknown Federal Transport Service” is DISMISSED as a Defendant in
                  this matter:

               5. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons
                  and USM 285 form) for Defendant officers in their individual capacities, as well
                  as Bradley County and Dallas County;

                                                 5
    6. Plaintiff is ORDERED to complete the service packets and return them to the
       Clerk’s Office within twenty days of entry of this order;

    7. At that time, the summonses will be signed and sealed by the Clerk and
       forwarded to the U.S. Marshal for service, see Fed. R. Civ. P. 4;

    8. Service on remaining Defendants shall be made pursuant to Rule 4(e) of the
       Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the Tennessee
       Rules of Civil Procedure, either by mail or personally if mail service is not
       effective;

    9. Plaintiff is NOTIFIED that if he fails to timely return the completed service
       packets, this action may be dismissed;

    10. Defendants shall answer or otherwise respond to the complaint within twenty-
        one days from the date of service. If any Defendant fails to timely respond to
        the complaint, it may result in entry of judgment by default for that Defendant;
        and

    11. Plaintiff is ORDERED to immediately inform the Court and Defendants or
        their counsel of record of any address changes in writing. Pursuant to Local
        Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and the
        other parties to the proceedings of any change in his or her address, to monitor
        the progress of the case, and to prosecute or defend the action diligently.

SO ORDERED.

ENTER:


                                          /s/________    ___________
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                      6
